Citation Nr: 1829282	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  17-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Counsel





INTRODUCTION

The Veteran has active military service from November 1967 to December 1989 

This claim comes to the Board of Veterans' Appeals (Board) from a December 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed March 2009 rating decision denied service connection for sleep apnea.  

2.  Since the March 2009 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for sleep apnea, which is neither cumulative or redundant, and which raises a reasonable possibility to substantiating the claim has been received.  

3.  Resolving all reasonable doubt in his favor, the Veteran's sleep apnea is related to his active service.  

CONCLUSIONS OF LAW

1.  An unappealed March 2009 rating decision denying service connection for a sleep apnea is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2017).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for sleep apnea; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for sleep apnea are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 
	
The Veteran is seeking to reopen a claim for service connection for sleep apnea that was previously denied by the RO.  New and material evidence has been received and reopening is warranted. 

In June 2008, the Veteran filed a claim for entitlement to service connection for sleep apnea.  The claim was denied in a March 2009 rating decision the RO denied the claim for lack of nexus to active service.  The Veteran was provided notice of the adverse decision and of her procedural and appellant rights in an April 2009 letter.  He did not submit a notice of disagreement or new and material evidence within one year.  The March 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the March 2009 rating decision includes additional lay statements, a medical opinion from Dr. S., VA examinations and a medical opinion from Dr. C. S.  The newly-submitted evidence is presumed credible for the limited purpose of determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992). 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The law holds that 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

When presumed credible for the limited purpose of determining whether the claim should be reopened, the two medical opinions and the VA examination reports are new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claims of service connection for a sleep apnea. 

Reopening the Veteran's claims of service connection for sleep apnea is warranted. 38 C.F.R. § 3.156.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303.  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.      § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that his sleep apnea had its onset in service and has continued since that time.  He asserts that during his active duty service he was told by others that he snored disruptively while sleeping and he was observed to stop breathing during sleep.  He also reported poor sleep quality in service that he believed was due to duty schedule. See November 2015 Medical Opinion from Dr. C.S.   

In January 2016, the Veteran's son submitted a statement stating that based on his experiences throughout his childhood and into adulthood he remembers his father's incessant and intense snoring.  He claims that his father has had a "snoring condition" for at least 40 years, including during his military service.  He also states that his mother told him that she would often have to reposition his father's body on a nightly basis to mitigate the snoring, but the condition persisted.  

The Veteran's wife also submitted a statement in January 2016 stating that in the 43 years since she has been married to the Veteran his intense snoring has been constant.  She reports that there were nights where the snoring was so loud that she had to reposition him and she always feared that he would choke from struggling to breathe while sleeping.  

Service treatment records do not reflect a diagnosis of or specific treatment for sleep apnea.  However, a June 1989 Report of Medical History completed annually as well as an October 1989 Report of Medical History notes the Veteran's self-report of frequent and severe headaches and frequent trouble sleeping.  

That the Veteran has a current diagnosis of sleep apnea is not in dispute. See June and July 2008 Sleep Study.  Thus, the current disability requirement is met.

The record establishes that, since 2008, the Veteran has credibly and consistently maintained that he has had sleep apnea symptoms that began during service and continued since service separation.  His statements, as well as those from his son and his wife who lived with him during his military service, establish continuous and chronic symptoms of sleep apnea since service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Charles v. Principi, 16 Vet. App. 370 (2002). 

In November 2015, the Veteran submitted a statement in support of claim from Dr. C. S. opining that the Veteran's sleep apnea developed during his active military service.  Dr. C.S. states that she is an expert in sleep medicine and detailed her extensive professional experience studying sleep disorders.  She noted that the Veteran was first diagnosed with sleep apnea based on the results of a diagnostic sleep study from June 2008.  After reviewing the Veteran's service treatment records, his post-service treatment records, and his sleep history, Dr. C.S. opined that the Veteran's sleep apnea developed during his active military service and that a sleep study would have shown obstructive sleep apnea had one been conducted prior to service discharge.  She explained that sleep apnea develops slowly and worsens over many years and due to the 22 years that the Veteran spent in active service that it was in her expert opinion that the Veteran developed sleep apnea between 30 and 35 years ago, which would be during his time of active service.  She went on to state the Veteran's sleep apnea continued to worsen after its initial onset.  

In addition, in February 2017, the Veteran submitted a second medical opinion from Dr. C. S.  This physician noted that the Veteran reported snoring and fatigue during his time of active duty service and that his wife also reported to snoring and periods of apnea during this period.  The physician noted that it is well known that untreated sleep apnea can lead to fatigue due to intermittent arousals at night.  The physician did note that sleep apnea is also influenced by aging and weight gain; however, sleep apnea does not come on suddenly but slowly develops and worsens over years.  After evaluating the Veteran and reviewing his clinical and sleep history, it is the physician's opinion that the Veteran more likely than not suffered from symptoms and complications of sleep apnea during his active military service.  

The Board finds the November 2015 and February 2017 medical opinion highly probative as the examiner reviewed the claims file, interviewed the Veteran, and provided an opinion supported by a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The Board acknowledges that a January 2016 VA examiner opined that the Veteran's current sleep apnea was not related to his military service.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard (see Willis v. Derwinski, 1 Vet. App. 66 (1991)); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran, his wife, and son are all credible to testify as to the Veteran's sleep symptoms and the private physician's November 2015 and February 2017 etiology opinions supports the claim.  Hence, the January 2016 VA opinion is outweighed by the more probative private opinions dated in November 2015 and February 2017.

In summary, the Board finds that service connection is warranted as the evidence regarding whether the Veteran's obstructive sleep apnea had its onset during service is at least in relative equipoise, and he has competently and credibly provided a lay account of the onset of symptoms associated with sleep apnea during service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for sleep apnea is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

The claim of service connection for sleep apnea is reopened, the appeal is granted to this extent only.  

Service connection for sleep apnea is granted.  


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


